IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00380-CV

KATHY HAIGHT,
                                                            Appellant
v.

TINA LEA HAIGHT, INDIVIDUALLY
& AS INDEPENDENT EXECUTOR OF THE
ESTATE OF GRADY MARTIN HAIGHT, DECEASED,
                                   Appellees



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 90178


                          MEMORANDUM OPINION


      On September 25, 2015, the trial court granted a motion for traditional summary

judgment filed by Appellee Tina Lea Haight, Individually and as Independent Executor

of the Estate of Grady Martin Haight, Deceased. The trial court further ordered that

Appellant Kathy Haight take nothing by her claims against Tina and that all claims and

causes of action filed by Kathy against Tina be “hereby forever dismissed with prejudice.”
       Kathy filed a notice of appeal, stating that she desires to appeal the order granting

Tina’s motion for summary judgment signed on September 25, 2015. Tina filed a motion

to dismiss the appeal for want of jurisdiction, explaining that there is still a claim for

attorney’s fees and expenses pending in the trial court and that the order granting Tina’s

motion for summary judgment is therefore not a final, appealable order. Kathy has not

responded to the motion.

       This Court has no jurisdiction to hear an appeal from a judgment that is not final,

unless there is specific statutory authority permitting an appeal before final judgment.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.012 (West 2015). None of the exceptions to the

rule that only final judgments can be appealed applies in this case. See id. § 51.014 (West

Supp. 2015) (listing interlocutory judgments that may be appealed before final judgment

is rendered in the case). Tina’s motion to dismiss the appeal for want of jurisdiction is

therefore granted, and this appeal is dismissed for want of jurisdiction. TEX. R. APP. P.

42.3(a).




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted, appeal dismissed
Opinion delivered and filed December 17, 2015
[CV06]




Haight v. Haight                                                                      Page 2